Citation Nr: 0640226	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  91-47 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial compensable evaluation for reactive 
arthritis/Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims (Court) which vacated a June 2005 
Board decision that denied the issue noted on the title page.  

The case originally came to the Board on appeal of a 
September 1990 rating decision of the Department of Veterans 
Affairs (VA) Togus, Maine, Regional Office (RO).  In November 
2000, the Board denied the veteran's claim along with another 
issue.  The veteran appealed to the Court, and in September 
2001 the Court vacated and remanded the veteran's case.  

In June 2005, the Board denied the claim.  The veteran 
appealed to the Court and, in June 2006, the Court vacated 
the June 2005 Board decision with respect to the issue of the 
evaluation of reactive arthritis/Reiter's syndrome and 
remanded the case to the Board.  


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the service-connected reactive arthritis/Reiter's 
syndrome is active and productive of at least one or two 
exacerbations a year.


CONCLUSION OF LAW

An initial compensable evaluation for reactive 
arthritis/Reiter's syndrome is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Part 4, Diagnostic Code 5002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the present 
case, the veteran's claim was received in May 1987, well 
before the enactment of the VCAA.  A September 1990 rating 
action awarded service connection for Reiter's syndrome.

Letters dated in November 2002 and June 2003 instructed 
veteran regarding the evidence necessary to substantiate his 
claims and requested that he identify evidence supportive of 
the claims.

The Board's November 1992, May 1996, March 1997, and June 
2003 remands and associated letters also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claims.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.

In addition, pertinent treatment records have been obtained.  
The veteran has been afforded various VA examinations.  
Records from the Social Security Administration were sought; 
however, that agency has informed VA that it has no records 
pertaining to the veteran.  Independent medical opinions have 
been sought.  Moreover, the veteran has been afforded the 
opportunity to testify at hearings before RO personnel.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Consistent with a 
recent holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO included information with regard to the 
disability rating, but not effective dates, in its 
communications with the veteran.  However, the veteran, 
through his attorney, indicated in his November 2006 brief 
filed at the Board that he waived any additional assistance 
under the provisions of the VCAA, and waived RO consideration 
of additional evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The record shows that the veteran was hospitalized during 
service between December 1969 and January 1970, with an 
initial impression of meningeal toxemia, and a discharge 
diagnosis of meningococcemia.  After a series of VA medical 
examinations that were conducted in 1988 and 1989, and a VA 
Central Office recommendation, in September 1990 the RO 
granted service connection for reactive arthritis/Reiter's 
syndrome, assigned a noncompensable evaluation.

The Board will hereafter discuss the contents of the 
pertinent medical reports on which that initial 
noncompensable rating was based, as well as the contents of 
all pertinent medical reports that were produced thereafter 
to clarify both the pertinent diagnosis and the severity of 
the service-connected condition.

"Reiter's syndrome" has been defined as "a triad of symptoms 
of unknown etiology . . . chiefly affecting young men, and 
usually running a self-limited but relapsing course.  Most 
affected patients have increased levels of histocompatibility 
antigen HLA-B27.  It possibly represents an abnormal immune 
response to certain infections, perhaps related to hereditary 
susceptibility."  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The record shows that the veteran was hospitalized by VA in 
late October 1988 for evaluation of possible Reiter's 
disease, and a diagnosis of reactive arthritis was rendered.

Pursuant to a request by the VA Director of Compensation and 
Pension Services, in August 1989, the file was evaluated by a 
VA neurologist.  After reviewing the evidence in its 
entirety, the neurologist expressed an opinion to the effect 
that the veteran's diagnosed condition of Reiter's syndrome 
was secondary to the meningitis for which he was treated 
during service.

Another VA medical examination was conducted, in December 
1989, with attention to behavioral problems, reactive 
arthritis, Reiter's syndrome.  The examining physician opined 
that the veteran carried a diagnosis of reactive arthritis in 
his medical records, but that she could not be certain of the 
meaning of that diagnosis, since the medical record indicated 
that the veteran was HLAB 27 negative.  She also noted that 
the veteran did not have an elevated rheumatoid factor or 
ANA, and back X-rays had been normal.  This physician also 
indicated that she was not certain how the diagnosis of 
Reiter's syndrome was reached and that she was not certain 
that the veteran did have Reiter's.  The physician concluded 
that she was uncertain of the veteran's rheumatologic 
diagnosis and referred the reader to the October 1988 VA 
records.  She indicated that the diagnosis was chronic 
reactive arthritis, and indicated that she did not find 
Reiter's syndrome as a diagnosis.

An independent expert medical opinion was sought by VA.  A 
March 1995 statement from a physician at the Northwestern 
University Medical School Department of Neurology indicated 
that the veteran had reported over the years numerous 
arthralgic complaints, often associated with significant 
physical activity such as playing basketball, and pain 
developed while working on a boat or a car.  This medical 
expert stated that he could not relate these various 
arthralgias to the veteran's meningococcemia.  He also stated 
that while arthralgias certainly accompany meningococcemia, 
it was usual that they resolved following successful therapy 
of the illness, and many of his symptoms did not appear in 
the absence of potential traumatic causes until a number of 
years following his illness.  He stated that he had 
difficulty relating the veteran's arthritic complaints to his 
meningococcemia.  The neurologist indicated that his review 
of the entire evidence in the file revealed that it was not 
possible to be certain whether the veteran had had 
meningococcemia without meningitis, or with associated 
meningitis, during service, although the constitutional 
symptoms reported at that earlier time had been entirely 
consistent with the diagnosis that was rendered.  He noted 
that the October 1988 work-up for a possible diagnosis of 
Reiter's syndrome had been non-revealing, and that an August 
1989 examination had revealed what appeared to be a sequelae 
of the in-service meningococcemia in the form of behavioral 
abnormalities and possibly arthritis and Reiter's syndrome.  
In the expert's opinion, it was not clear by these records 
whether the veteran did, in fact, have meningitis, though the 
possibility could not be absolutely excluded.  He noted that 
the veteran had had a number of symptoms that were consistent 
with systemic immunologic illness, but no specific 
rheumatologic diagnosis appeared to have been established 
and, in this regard, the expert indicated that, with respect 
to Reiter's syndrome, there were notes to suggest that the 
diagnosis was not appropriate.

A second independent expert medical opinion, dated in March 
1996, was rendered by a physician from the Virginia 
Commonwealth University Medical College of Virginia Division 
of Infectious Diseases.  She indicated that she had reviewed 
the evidence in the files and that, in her opinion, the 
veteran had suffered from meningococcemia without meningitis 
during service, and that there was no objective evidence of 
any residual disorders or sequelae in any body system as a 
result of the veteran's in-service episode of meningococcal 
bacteremia.  

An August 1997 VA medical examination revealed complaints of 
pain in multiple joints of the body but the examination was 
essentially negative other than for evidence of 
patellofemoral crepitation, uniformly diminished deep tendon 
reflexes in the upper extremities and multiple trigger points 
involving the trapezius muscle.  There were normal X-Rays of 
the hips and knees, and an impression of moderate bilateral 
chondromalacia patellae and myofascial syndrome in the 
shoulder girdle and low back.  The examining physician 
indicated that the veteran's pathology was nonspecific and 
could not be related to an arthritic condition of any type, 
and that the veteran's hips and low back were normal.

An October 1997 VA medical examination revealed patches of 
erythematous skin on the face, very dry hand dermatitis with 
fissuring and peeling, very early mild osteoarthritic 
enlargement of several joints in the hands, and slight 
osteoarthritic type enlargement of the great and fifth toes.  
The examiner found no evidence of sacroilitis or chronic 
arthritis.  He noted mechanical pain in the knees and back 
with high impact or prolonged standing, hand dermatitis, and 
anxiety state.  He had no specific interventions to recommend 
for the veteran's musculoskeletal pain, but would encourage 
activity and exercise for range of motion muscle 
strengthening.  He did not find evidence of Reiter's syndrome 
as he understood its definition.

A September 1998 VA medical examination revealed complaints 
of pain in the knees and hips, and stiffness in the hips, 
precipitated by factors such as heavy lifting and walking on 
hard floors, as well as the fact that the veteran denied 
having any specific constitutional symptoms related to 
episodes of increased joint pain.  As was noted in prior 
reports, the medical examination revealed certain 
abnormalities in joints of the veteran's musculoskeletal 
system, which were, however, not felt to be a manifestation 
of the service-connected reactive arthritis/Reiter's 
syndrome.  The examiner diagnosed osteoarthritis of the 
hands, C-Spine, lumbosacral spine, knees, and forefeet with 
slight crepitance at the shoulders suggesting some soft 
tissue thickening.  He concluded that there was no evidence 
of inflammatory reactive arthropathy and no evidence of 
Reiter's syndrome.  He indicated that at the time, the joint 
findings were not those of an inflammatory reactive 
arthropathy or Reiter's syndrome.

An April 2000 VA rheumatology progress note shows that the 
veteran suffered from polyarticular joint pain. He denied 
morning stiffness and night pain.  He complained specifically 
of knee, right shoulder, and neck pain.  The provider noted 
that approximately 15 years previously, the veteran presented 
with multiple joint complaints and a history of reactive 
arthritis, but that the diagnosis of reactive arthritis was 
no longer apparent.  The impression was polyarticular joint 
pain.  Subsequent progress notes indicate that the veteran 
was seen every three months with the same impression.

In a June 2002 statement, W.E.J., M.D. opined that the 
veteran suffered from osteoarthritis of the cervical and 
lumbar spine, and the hands, knees and feet.

A November 2002 VA rheumatology progress note indicates a 
history of Reiter's disease.

A January 2003 VA progress note indicates a history of 
Reiter's syndrome, apparently as a result of the veteran's 
report.

A February 2003 VA progress note indicates the veteran's 
complaints of difficulty with his neck and shoulders.  New 
medications were recommended, and the impression was history 
of Reiter's disease.

On VA examination in February 2003, the examiner noted that 
he reviewed the entire medical record.  The veteran reported 
that he had difficulty lifting his right arm. The examiner 
also noted complaints of pain in the veteran's ankles, knees 
and low back.  Carpal tunnel syndrome of the left wrist was 
also noted.  The veteran reported episodes of losing the 
feeling in both hands and feet, but the examiner noted that 
such symptoms were not in a particular radicular or nerve 
distribution.  The veteran indicated that the pain in his 
back and knees was the most persistent and had been present 
since his illness in service.  The examiner noted that over 
the years, there had been intermittent involvement of the 
neck, temporomandibular joint, shoulders and ankles.  The 
veteran used no assistive devices for ambulation, and 
reported that he could walk up to two miles at a time.  He 
reported that he had difficulty with activities of daily 
living such as housework that required a rotational motion 
through the shoulders.

Physical examination revealed ambulation without assistive 
devices, with normal gait and posture.  There was pain on 
motion in the lumbosacral spine and the right shoulder.  The 
veteran was intact on screening neurological testing.  The 
impression was degenerative arthritis, with principal 
involvement of the lumbosacral spine, cervical spine, hands, 
and right shoulder.  The examiner found no specific evidence 
on clinical examination to either confirm or eliminate the 
diagnosis of inflammatory reactive arthropathy or Reiter's 
syndrome as an active process.  He noted that although the 
veteran had subjective complaints consistent with a Sjogren's 
type syndrome and had a minimal degree of sacroilitis, it 
appeared that most of the current symptoms resulting in 
disability arose from a moderately advanced degenerative or 
osteoarthritis involving the cervical, dorsal, and lumbar 
spine.  He also indicated that the veteran's right shoulder 
symptoms most likely originated from involvement of the facet 
joints of Luschka in the cervical spine.  He indicated that 
while the structural changes apparent on X-ray examination 
produced a moderate degree of physical impairment on a 
structural basis, they did not result in systemic symptoms 
such as anemia and weight loss.  He did agree with the 
opinion of Dr. W.E.J., who had indicated that the veteran's 
back and spine complaints in service were related to his 
current arthritis of the back.

The veteran also underwent a VA examination in January 2004.  
The claims folder was not reviewed by the VA physician.  The 
veteran reported that he had been diagnosed with 
meningococcal meningitis or meningococcal septicemia in 
December 1969.  He denied morning stiffness and endorsed low 
back pain, mainly worse at the end of the day.  The examiner 
noted a history of knee and hip pain.  He also noted that the 
veteran carried a diagnosis of reactive arthritis with a 
history of gastrointestinal dysfunction.  He indicated that 
there was no history of uveitis, iritis or urethritis.  The 
diagnosis was reactive arthritis/Reiter's syndrome.  The 
examiner also noted a history of meningococcal meningitis and 
meningococcemia.

In a July 2004 addendum, the examiner stated that the veteran 
had a diagnosis consistent with reactive arthritis.  He 
indicated that there was sclerotic narrowing of both 
sacroiliac joints and mild narrowing of the joint space 
consistent with degenerative joint disease of the hips.

More recent VA treatment records, those cited to by the 
parties in the joint motion which served as the basis for the 
Court's June 2006 order in this case, show treatment in May 
2004, and in April and May 2005.  In May 2004, the veteran 
reported he had had a good winter, removing trees, doing work 
around his property and staying active as well as healthy.  
His joints showed mild Hebreden's and Bouchard's nodes.  
There was good hand closure, and wrists, elbows and shoulders 
all had good range of motion.  His feet had mild 
osteoarthritic changes and his ankles, knees, and hips all 
moved well and were without signs of inflammatory activity.  
The proximal muscle strength was good and gait was steady.  
The impression was osteoarthritis mild and stable since last 
visit, mechanical neck pain and tense soft tissues, and 
history of Reiter's now quiescent.  In April 2005, he 
reported several weeks of disequilibrium.  He stated he had a 
bad winter.  Neck, shoulder and back pain were reported, 
along with intensified joint pains.  Degenerative joint 
disease of the spine was noted.  Neurological examination did 
not reveal a cause.  The examiner stated that the cause of 
the myriad spells was unclear, as the neurological 
examination was not too helpful.  Further testing was 
recommended.  A rheumatology follow-up evaluation in May 2005 
revealed subjective complaints of poor balance and falling 
twice.  It had been a year since the veteran had visited this 
clinic.  He reported that he does not have room spinning 
dizziness but instead gets unsteady when he bends over and 
rises quickly.  Cardiac causes had been ruled out, and there 
was an outside chance of peripheral neuropathy as a cause.  
He did physical therapy for strength and balance and this 
improved his strength but not his balance.  The veteran 
reported that he felt best when he was working hard.  He was 
currently doing a very hard job involving clearing land with 
boats, fishing gear and ropes on it.  He reported his sister, 
an LPN, had observed him over the past year and felt he had 
fibromyalgia.  He also reported thick saliva and a metallic 
taste in his mouth.  MRI of the spine was reviewed, which 
showed degenerative joint disease but no significant 
neurological compression.  Upon examination, the feet showed 
mild osteoarthritic changes.  The ankles, knees and hips all 
moved well and without signs of inflammatory activity.  
Proximal muscle strength was good and gait was steady.  The 
impression was history is certainly consistent with the 
possibility of fibromyalgia superimposed on osteoarthritis; 
osteoarthritis of the axial spine is the cause of much of his 
pain; orthostatic light-headedness with position change; 
history of Reiter's now quiescent.  

The physician recommended that the veteran attend to the 
principles of good body mechanics and avoid strain of the 
neck and back.  He also told the veteran to wait 15 minutes 
after arising before moving forward in order to assure solid 
balance.  

In November 2005, the veteran's representative submitted a 
statement from Charles L. Koah, Licensed Professional 
Counselor, Certified Rehabilitation Counselor and Certified 
Vocational Evaluator, of Professional Rehabilitation Systems, 
dated in November 2006 indicating that the veteran had at 
least four or more exacerbations of his osteoarthritis per 
year.  Mr. Koah also indicated that it appeared that the 
veteran's service-connected back disorder warranted a 60 
percent rating.  Mr. Koah also opined that the veteran was 
unemployable due to his total VA disabilities.  Mr. Koah 
reported that he reviewed the veteran's VA file which 
included information about the veteran's medical history and 
claim with the VA.  He indicated that he also conducted two 
clinical interviews with the veteran.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's reactive arthritis/Reiter's syndrome is rated 
by analogy, under 38 C.F.R. § 4.71a, Part 4,Diagnostic Code 
5002 of the Schedule, for the rating of rheumatoid (atrophic) 
arthritis.  The criteria under that Diagnostic Code is as 
follows:

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year
40

One or two exacerbations a year in a well-established 
diagnosis
20

For chronic residuals: For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
Note: The ratings for the active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis. Assign the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2006)

Here, the RO has assigned a noncompensable rating because 38 
C.F.R. § 4.31 mandates that, in every instance where the 
Schedule does not provide a zero percent rating in a specific 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The Board notes that service connection has recently been 
granted for the veteran's lumbosacral disability.  As such, 
symptoms attributable to the service-connected low back 
disability will not be considered in the evaluation of the 
service-connected Reiter's syndrome.  38 C.F.R. § 4.14.

The medical evidence in the files show that the accuracy of 
the Reiter's diagnosis has been seriously questioned and that 
while the reactive arthritis diagnosis has been confirmed, 
the arthritic ailments that have been affecting the veteran 
have not been found to represent symptomatology of the 
service-connected medical condition.  Specifically, the 
author of the March 1995 expert medical opinion pointed out 
that while the veteran had a number of symptoms consistent 
with systemic immunologic illness, no specific rheumatologic 
diagnosis had been established, and there were notes to 
suggest that a diagnosis of Reiter's syndrome was not 
appropriate.  The August 1997 VA examiner indicated that the 
veteran's pathology was nonspecific and could not be related 
to an arthritic condition of any type.  The October 1997 VA 
examiner did not find evidence of Reiter's syndrome as he 
understood the definition.  Further, the September 1998 VA 
examiner noted that although there was evidence in the record 
of certain abnormalities in the veteran's musculoskeletal 
system, they were not felt to be manifestations of the 
veteran's service-connected reactive arthritis/Reiter's 
syndrome.  He pointed out that there was no evidence of 
inflammatory reactive arthropathy and no evidence of Reiter's 
syndrome.  Finally, the February 2003 VA examiner indicated 
that most of the veteran's symptoms resulting in disability 
arose from moderately advanced degenerative or osteoarthritis 
involving the cervical, dorsal, and lumbar spine.  He noted 
that the veteran did not suffer from systemic symptoms such 
as anemia and weight loss.

The updated treatment records do not show that the veteran 
manifests the criteria for an increased rating.  There is no 
indication of exacerbating episodes on a yearly basis in 
these records, discussed above.  

The Board notes that for a 20 percent rating to be warranted 
in this case, the veteran would have to have a well 
established diagnosis, and evidence of at least one or two 
exacerbations a year in an active process.  Again, although 
the veteran has been seen by a VA rheumatology clinic on a 
regular basis, the medical evidence, including the most 
recent VA treatment reports, does not show that those minimum 
criteria are met.  The veteran has recently been noted to be 
working in a strenuous job, and he has not reported in his 
recent treatment records that he suffers from events that 
rise to the level of exacerbations yearly.  In fact, he 
reported he felt better when he performs strenuous work.  
This does not suggest exacerbating episodes of the service-
connected Reiter's.  

Although the Board has considered the report from Mr. Koah, 
the Board notes that he is not a doctor, nor is it indicated 
that he is any other type of medical expert.  His titles as 
professional counselor, rehabilitation counselor and 
vocational evaluator, have been noted, but he is not 
competent to provide medical evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The medical evidence simply does not reflect 
that the veteran suffers from exacerbations of this service-
connected disability.  To the contrary, the vast majority of 
the extensive evidence, spanning many years, directly 
indicates that the veteran's symptoms are not related to any 
reactive or inflammatory process.  Consequently, the Board 
concludes that an initial compensable rating for the service-
connected reactive arthritis/Reiter's syndrome is not 
warranted.


ORDER

Entitlement to an initial compensable evaluation for reactive 
arthritis/Reiter's syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


